Citation Nr: 1047176	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for left rotator cuff 
dysfunction. 

2.	Entitlement to service connection for lower back pain. 

3.	Entitlement to service connection for headaches, including as 
due to an undiagnosed illness. 

4.	Entitlement to service connection for acne, including as due 
to an undiagnosed illness. 

5.	Entitlement to service connection for alopecia, including as 
due to an undiagnosed illness. 

6.	Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) prior to April 1, 2008, rated 50 percent 
disabling.  

7.	Entitlement to an increased evaluation for PTSD after April 1, 
2008, rated 30 percent disabling.  

8.	Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1991.  The service records indicate that the Veteran served in 
Saudi Arabia from January 1991 to July 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a 
September 2003 rating decision, service connection for the left 
rotator cuff, lower back pain, headaches, acne and alopecia was 
denied.  In a December 2006 rating decision, the Veteran was 
granted service connection for PTSD and assigned a rating of 50 
percent, effective March 6, 2003.  In a January 2008 rating 
decision, the RO reduced the evaluation to 30 percent, effective 
April 1, 2008.  

In March 2006, the Veteran testified in a hearing at the Regional 
Office in front of a Decision Review Officer.  In October 2009, 
the Veteran testified in a Travel Board hearing in front of the 
undersigned Acting Veterans Law Judge.  The transcripts of the 
hearings are associated with the claims file and have been 
reviewed.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected PTSD.  The Veteran 
testified that he had not worked since 1998 due to his symptoms 
of PTSD.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  As such, the issue is now properly 
before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 
Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for left rotator 
cuff, low back pain, headaches, acne, alopecia, and entitlement 
to TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to April 1, 2008, symptoms of PTSD included depressed 
mood, poor social relationships, not well oriented at times, 
flashbacks, nightmares, violent episodes while sleeping, 
recurrent recollections, distressing dreams, anger, anxiety, 
isolation, detachment, restricted affect, fair insight and 
judgment, irritability, avoidance behaviors, hypervigilence, 
hyperarousal and exaggerated startle response; without thought 
process difficulty, affected speech, hallucinations, delusions, 
obsessive compulsive traits, panic type episodes or suicidal 
ideation.  

2.	After April 1, 2008, symptoms of PTSD included nightmares, 
isolation, avoidance behaviors, sense of mistrust of others, 
sense of a foreshortened future, physical aggression, anxiety, 
anger, irritability, sleep disturbances, insomnia, hypervigilence 
and startle response; without circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
obsessional rituals which interfere with routine activities, 
spatial disorientation, neglect of personal appearance and 
hygiene, gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or disorientation.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50 percent for PTSD 
prior to April 1, 2008 have not been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code 9411 (2010).

2.	The criteria for a rating in excess of 30 percent for PTSD 
after April 1, 2008 have not been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2003 that 
addressed the notice elements for service connection for PTSD and 
was sent prior to the initial AOJ decision.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  After 
service connection was granted, another VCAA letter was sent in 
February 2007 for the Veteran's increased evaluation claim.  This 
letter also included the notice provisions pertaining to how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The Board notes that the Dingess notice was sent after the 
initial adjudication, however, the Veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records, Social Security 
Administration (SSA) records and VA medical records.  The Veteran 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  VA 
examinations with respect to PTSD were obtained in May 2007, 
August 2007 and May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the August 2007 and May 2009 VA 
opinions obtained were sufficient, as they were predicated on a 
full reading of the Veteran's service and post-service VA medical 
records.  The examinations consider all of the pertinent evidence 
of record, the statements of the appellant, and provide an 
explanation for the opinions.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that he is entitled to a higher 
rating for his service connected PTSD.  Ratings for service-
connected disabilities are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  But since the Veteran timely appealed 
the rating initially assigned for PTSD, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the appeal.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that originally, the Veteran was assigned a 50 
percent evaluation effective March 6, 2003.  In a January 2008 
rating decision, the RO reduced the evaluation to 30 percent, 
effective April 1, 2008.   

The Board notes that a 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 100, 
with 100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Prior to April 1, 2008

The Board will first address whether an increased evaluation is 
warranted between March 6, 2003 and April 1, 2008.  During this 
time, the RO assigned a 50 percent evaluation.  

In a May 2003 comprehensive psychological evaluation from a 
private psychologist, the Veteran reported that he was upset, 
depressed, mad, didn't get along with other people very well and 
did not like to be around others.  The Veteran was not well 
oriented during the interview.  He was poorly groomed and attired 
in a disheveled manner.  There was no evidence of thought process 
difficulty.  Conversational speed was within normal limits.  His 
affective range was within normal limits.  His affect was also 
appropriate to content of thought and conversation.  There were 
no hallucinations or delusional thinking.  The Veteran denied any 
depressive symptoms obsessive compulsive traits or panic type 
episodes.  The Veteran reported recurrent recollections every day 
and distressing dreams three to four times per week.  The Veteran 
reported that he became depressed and angry.  He isolated 
himself, felt detached and estranged from others and had a 
restricted range of affect most of the time.  He had increased 
arousal during sleep, irritability, hypervigilence, and an 
exaggerated startle response.  

The VA treatment records during this time period consistently 
show that the Veteran reported nightmares, insomnia, avoidance of 
reminders, isolation from his family and hypervigilence.  He 
denied wanting to hurt himself or others.  The Veteran 
consistently was adequately dressed and had fair to good 
grooming.  He was routinely calm and cooperative.  He indicated 
that he had good and bad days.  He was alert and oriented to 
name, date, location and situation.  There were no movement 
abnormalities.  His speech was spontaneous and normal in rate, 
volume and tone.  His affect had mild restriction to range and at 
times was angry.  His thought process was organized, linear and 
goal-directed.  He was not an imminent danger to self or others.  
There were no auditory or visual hallucinations, he was not 
overly paranoid and there were no delusions.  His insight and 
judgment were fair.  The Veteran indicated that he had intrusive 
re-experiencing, avoidance, numbing and hyperarousal.  He had 
problems with sleeping and irritability.  

In a June 2006 psychological assessment, the Veteran was casually 
dressed, well groomed, cooperative and easily engageable.  There 
were no psychomotor abnormalities noted.  No involuntary 
movements were present.  Speech was normal in rate, volume, tone 
and rhythm.  He reported that his mood was moderately depressed 
and he continued to be anxious at times.  He affect was full 
range and appropriately animated.  His eye contact was 
appropriate.  His thoughts were coherent and goal directed.  He 
reported hearing voices telling him to kill people, but he stated 
that he would not act on this.  He indicated that he was not a 
danger to others and denied suicidal ideation.  He was alert and 
oriented.  His concentration and memory were intact.  His 
intelligence was average, insight and judgment were fair.  He was 
assigned a GAF of 45.  

In a May 2007 VA Compensation and Pension Examination, the 
Veteran reported that he had flashbacks as well as nightmares 
three to five times per week.  He also reported night sweats and 
violence during the night.  The Veteran reported that he got 
upset easily and did not like to deal with people.  The examiner 
noted that it was difficult to get details about the Veteran's 
symptoms and the Veteran did not give a clear picture of his 
symptoms.  The Veteran indicated that he lost jobs due to showing 
up late and missing work.  He indicated that his social problems 
included being unable to communicate well.  The examiner noted 
that the Veteran was quite vague, but indicated that he would 
wake up at night hitting others.  After service, the Veteran 
reported that two of his friends had died and one was shot in the 
head.  The examiner noted that the Veteran was very close to 
areas of street violence.  The examiner noted that the Veteran 
was able to engage in a normal range and variety of activities of 
daily living without any interruption in his typical daily 
routine.  The Veteran stated that for leisure, he enjoyed 
spending time with son.  

During the mental health examination, the examiner found that the 
Veteran was quite hesitant and struggled for specific details 
when talking about symptoms and functional impairment.  His 
thought process was logical, coherent and relevant.   The 
examiner noted that the Veteran was attractive, articulate, 
verbal, well dressed, well groomed and overall mentally intact.  
The Veteran seemed intelligent and his speech was well 
understood.  The Veteran was well oriented to time, place, person 
and situation.  His affect was spontaneous and reasoning was 
good.  His fund of general information was good.  He exhibited no 
psychomotor slowing or agitation.  His verbal comprehension was 
good as was his concentration and memory.  His sensorum was 
clear.  The Veteran reported that he had anxiety, panic attacks, 
depression, insomnia, crying spells, anhedonia and nightmares.  
He reported racing thoughts, anger control problems, auditory 
hallucinations and paranoia.  He reported that at times he felt 
suicidal and that he would be better off dead.  He indicated that 
he entertained homicidal thoughts as well.  The examiner noted 
that it was difficult to ascertain occupational impairment.  The 
Veteran lived with his girlfriend and was separated from his 
wife.  The examiner found that the Veteran's symptoms did not 
increase in severity and he was not actively involved in 
treatment for PTSD.  It was the examiner's opinion that the 
Veteran was over endorsing his PTSD symptoms and that his mental 
illness was less of a problem than his personality disorder.  The 
Veteran was assigned a GAF of 60-65 due to PTSD and 50 due to 
polysubstance dependency.  The examiner concluded that the 
Veteran's symptoms of PTSD had significantly improved since the 
last mental health history when he was assigned a GAF of 45.  

In an August 2007 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical records.  The 
Veteran reported flashbacks, nightmares, night sweats, and some 
propensity to violence or aggression.  The examiner noted that 
the substance abuse exaggerated the symptoms of PTSD and found 
that substance abuse was a separate issue from PTSD.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted.  The Board finds that the disability 
picture during this time more closely approximated a 50 percent 
disability evaluation.  There was evidence of occupational and 
social impairment with reduced reliability and productivity.  
Here, the evidence shows that the Veteran had problems with 
social relationships and he indicated that he did not get along 
with other people.  He felt detached and estranged from others, 
would isolate himself from others, and had few friends.  There 
was evidence that he had problems with relationships with his 
wife and girlfriend.  At times, the evidence shows that the 
Veteran was not well oriented; however, most of the time he was 
alert and oriented to name, date, location and situation.  He was 
also usually adequately dressed and groomed.  Throughout this 
period, he demonstrated normal thought process and speech.  His 
affect varied from full range to mildly restricted and 
restricted.  At times, his mood was moderately depressed and 
anxious.  His insight and judgment were fair.  His concentration, 
memory for immediate, recent and remote events were intact.  He 
demonstrated anger at times.  He also had problems with 
irritability, episodes of violence, hypervigilence and an 
exaggerated startle response.  He also had problems sleeping, 
nightmares and distressing dreams up to four times per week.  
Additionally, the Board notes that the VA examiner, particularly 
in May 2007, found that some of the relationship problems were 
due to his personality disorder, not PTSD.  Based on the 
foregoing, the Board finds that the Veteran's symptoms more 
closely approximated a 50 percent evaluation during this time.  

Additionally, the GAF scores ranged from 45 to 60-65 which shows 
a range of symptoms from mild to serious.  The majority of 
symptoms described in the examinations, however, support a mild 
to moderate evaluation because of his difficulty in social and 
occupational functioning as evidence by his conflicts with peers 
and coworkers while he was generally functioning well in his 
daily activities.  

The Board finds that an increased evaluation is not warranted 
during this time because there were no hallucinations or 
delusional thinking.  The Veteran did not have obsessive 
compulsive traits and no panic type episodes.  There were no 
auditory or visual hallucinations, no overly paranoid thoughts 
and no delusions.  The Board acknowledges that the Veteran 
reported that he heard voices telling him to kill people.  He 
also indicated that he was not a danger to others and denied 
suicidal ideation.  The Board also considered the examiners' 
opinion that the Veteran was exaggerating his symptoms during 
this time.  There was no objective evidence during the 
examinations that show that the Veteran experienced symptoms that 
would warrant an increased evaluation.  For instance, throughout 
the appeal period, the Veteran was able to engage in a normal 
range and variety of activities of daily living without any 
interruption in his typical daily routine.  The Board notes that 
there were no obsessional rituals which interfered with routine 
activities, his speech was normal, and he could function 
independently.  Further, there was no evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior or persistent danger of hurting self or 
others.  As such, a 70 or 100 percent evaluation is not warranted 
during this time.  




After April 1, 2008

The Board will also address whether an increased evaluation is 
warranted after April 1, 2008.  During this time, the RO assigned 
a 30 percent evaluation.  

In a psychological assessment dated in February 2008, the Veteran 
reported nightmares.  He avoided crowds, war movies, news of the 
current war, funerals and fireworks.  He reported that he was 
continually on guard and jumpy.  He conveyed a mistrust of others 
and a sense of a foreshortened future.  He felt emotionally 
estranged from others.  

In March 2008, a staff physician in VA mental health trauma 
services wrote a letter on the Veteran's behalf indicating that 
the Veteran continues to suffer from PTSD and has yet not showed 
significant improvement in his symptoms.  

In a May 2009 VA Compensation and Pension Examination, the 
examiner reviewed the Veteran's claim file and medical records.  
The Veteran was interviewed, including a mental status 
examination.  The Veteran reported that he had a high school 
education and had been unemployed since 2000.  He lived with his 
girlfriend and two children and was legally married and separated 
from his wife.  The Veteran reported that he was easily angered 
and irritated.  He indicated that he did not like to deal with 
other people.  He had periods of physical aggression and would 
get into arguments with others, so he preferred to stay by 
himself.  He reported nightmares three to four times per week.  
He had sleep disturbances and insomnia.  He reported a lot of 
anxiety and was constantly alert.  The Veteran had several jobs 
after service, the longest of which lasted between 3 to 4 years.  
He indicated that he would be late for his jobs, miss work and 
would get fired because of it.  He was in multiple altercations 
at work and demonstrated anger and aggression with his coworkers.  
The Veteran indicated that he could not communicate with his 
girlfriend very well and his anger issues hurt their 
relationship.  The Veteran stated that because of his anger and 
aggression, he had problems with relationships and did not have 
many friends.  The Veteran indicated that post-service, he was 
hit in the head with a scotch bottle and had thoughts of wanting 
to kill the man who hit him.  The Veteran also indicated that he 
was subject to a lot of street violence after service and lost 
close friends.  The Veteran was able to complete normal 
activities of daily living without significant impairment and was 
fully independent.  He spent time sitting in his room, going for 
walks, cutting the grass, and helping take care of his child.  
For leisure, he watched sports on television.  

The mental status examination revealed that the Veteran was an 
attractive, casually dressed, well groomed, tall, muscular male 
who was verbal and minimally cooperative.  The Veteran was 
informed that his previous psychological tests were invalid, but 
he declined to take them again.  The Veteran indicated that he 
had poor social skills.  He had average intelligence; his thought 
process was logical, coherent and relevant.  His affect was both 
anxious and angry.  He was slightly agitated and restless during 
the examination.  He was well oriented to time, place, person and 
situation.  His reasoning and judgment were fair to poor and he 
had a history of impulsiveness.  His fund of general information 
was fair and verbal comprehension and reasoning were below 
average.  He tended to act before he thought and had no ability 
to abstract.  The Veteran reported a decline in concentration and 
memory.  Long-term memory was fair.  The Veteran reported initial 
and middle insomnia, anxiety, nightmares, panic symptoms, and 
problems controlling his anger.  He acted out impulsively and had 
little regard for others feelings or well being, which the 
examiner found was related to his antisocial personality.  The 
Veteran also reported depressed symptoms during which he would 
not get out of bed some days and would cry, feel guilty and 
worthless.  He had suicidal thoughts that would come and go, but 
never attempted.  The Veteran indicated that he had homicidal 
thoughts toward anyone who crosses him.  He had a history of 
combativeness and would think about killing the man who hit him 
in the head with a scotch bottle.  The Veteran indicated that he 
heard voices that told him to "attack."  He also showed signs 
of paranoia.  The examiner found that the Veteran reported 
numerous severe symptoms, however, testing had brought his 
credibility into question and there was evidence of exaggeration.  
The examiner concluded that there was some question of 
exaggeration.  

The examiner noted that the Veteran had not attempted to work 
since the last evaluation, his mental health issue did not 
prevent him from working entirely and it was difficult to fully 
assess occupational functioning.  The Veteran was diagnosed with 
alcohol dependence and cannabis abuse in reported remission, as 
well as PTSD.  He was assigned a GAF of 55.  The examiner noted 
that the Veteran was exposed to traumatic events in Desert Storm 
which accounted for some of his PTSD symptoms, specifically 
hypervigilence and startle response.  The Veteran also had 
antisocial personality disorder which accounted for the bulk of 
his social and occupational difficulties.  The examiner found 
that he did not see significant worsening of his PTSD.  The 
examiner estimated that the PTSD alone accounted for 
approximately 30 percent of his overall social and occupational 
difficulties.  

The Board finds that an increased evaluation is not warranted at 
this time.  Initially, the Board notes that VA regulations 
require that when examiners are not able to distinguish the 
symptoms and degree of impairment due to PTSD versus any other 
diagnosed psychiatric disorder, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  Thus, unless a VA 
examiner, based on a review of the record concludes that some of 
the Veteran's psychiatric symptoms are unrelated to the Veteran's 
PTSD; those symptoms that cannot be distinguished from his 
service-connected PTSD must be considered in rating his 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
examiner separated symptoms that the Veteran reported.  
Specifically, the examiner found that the Veteran's PTSD 
accounted for his hypervigilence and startle response while his 
antisocial personality disorder accounted for the bulk of the 
social and occupational difficulties.  Additionally, the examiner 
found that he did not see significant worsening of the Veteran's 
symptoms of PTSD and approximately 30 percent of his overall 
social and occupational difficulties were attributable to his 
PTSD.  

Further, there is the question of credibility of the Veteran 
during the VA Compensation and Pension Examination.  The Board 
has a duty to address the credibility and weight to be given to 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also See Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (holding that the Board has a duty to assess the 
credibility of the evidence of record.).  Based on the May 2009 
VA examination, the Board concludes that the severity of the 
Veteran's complaints, which have been determined to be 
exaggeration, are afforded little probative weight in the Board's 
adjudication.  

Therefore, the Board finds that a 30 percent evaluation for PTSD 
is appropriate.  Based on the foregoing evidence, PTSD caused 
hypervigilence and startle response.  Further, the occupational 
and social impairments were minimally effected by PTSD.  Here, 
there was objective evidence of good verbal skills and logical, 
coherent and relevant thought processes.  The Veteran also 
revealed an anxious and angry affect.  He was oriented in all 
spheres.  He was also slightly agitated and restless.  He had 
fair to poor reasoning and judgment with impulsiveness.  There 
was also some impairment of memory, sleep disturbances, and panic 
symptoms.  Based on the findings of the VA examiner, the Board 
finds that a 30 percent evaluation is appropriate.  Separating 
the social and occupational impairment, as discussed by the VA 
examiner, the Veteran's symptoms of PTSD more closely approximate 
a 30 percent evaluation.  

The Board also finds that a 50, 70 or 100 percent rating is not 
warranted during this time.  The symptoms do not show 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; obsessional rituals which 
interfere with routine activities; spatial disorientation; 
neglect of personal appearance and hygiene; gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; or disorientation 
to time or place to warrant these evaluations.  

Other Considerations

The Board further notes that to the extent that the Veteran's 
service-connected PTSD affects his employment, such has been 
contemplated in the assignment of the current 50 and 30 percent 
schedular evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In fact, the VA examiner found that the Veteran's 
personality disorder, not PTSD was responsible for the majority 
of the impairment in his occupational functioning.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.


ORDER

Prior to April 1, 2008, entitlement to an increased evaluation 
for PTSD, rated as 50 percent disabling is denied.  

Since April 1, 2008, entitlement to an increased evaluation for 
PTSD, rated as 30 percent disabling is denied.  


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran has a current diagnosis of a left shoulder disability 
and a lumbar spine disability.  In an April 2007 VA Compensation 
and Pension Examination, the Veteran was diagnosed with left 
shoulder rotator cuff impingement/tendinopathy and chronic lumbar 
strain.  The Board notes that the examiner did not have access to 
the claims file and did not provide an opinion as to the etiology 
of the Veteran's disabilities.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Board finds that the VA opinion obtained in this case was 
insufficient, as it was not predicated on a full reading of the 
Veteran's service and post-service VA medical records.  The 
examination did not provide an opinion regarding etiology of the 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination was not 
satisfied and another examination is warranted.  See 38 C.F.R. § 
3.159(c)(4).

The VA treatment records also show that the Veteran was treated 
for episodic acne on his face, back and buttocks.  The treatment 
records noted a history of chronic headaches.  In July 2002 
clinic notes, a VA physician found that the Veteran had alopecia 
which the Veteran reported began in 1994 and tension headaches 
that the Veteran reported began in 1991.  In an August 2003 
treatment note, a VA physician noted that the Veteran had acne of 
the back, alopecia aerate of the scalp as well as headaches.  

The Veteran reported that his acne, headaches and hair loss began 
shortly after he returned from Desert Storm.  Subject to various 
conditions, service connection may be granted for a disability 
due to undiagnosed illness of a Veteran who served in the 
Southwest Asia Theater of operations during the Persian Gulf War.  
Among the requirements are that there are objective indications 
of a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper and lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in the 
Southwest Asia theater of operations during the Persian Gulf War 
or to a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 31, 
2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 2006).   As the Veteran 
has been reporting skin problems and headaches, the Board finds 
that a VA examination is warranted to determine if these 
conditions are due to an undiagnosed illness or to active 
service.  

As noted above, the Veteran has raised a claim for TDIU, and such 
has not been addressed by the RO.  In Rice, the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  As such, the issue is properly before 
the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).  However, the Veteran has not received notice 
pursuant to the VCAA as it pertains to his claim for TDIU.  If, 
as here, the record has a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current left shoulder and lumbar spine 
disabilities.  The claims file must be made 
available to and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that such 
a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiners should state whether the 
Veteran's disability is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The Veteran should also be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the nature 
and etiology of the Veteran's claimed 
headaches, acne and alopecia.  The examiner 
must review the claims file before completing 
the examination report.  The examiner should 
identify any objective evidence of the 
Veteran's claimed conditions; render a 
diagnosis with respect to each claimed 
symptom which is due to a known clinical 
diagnosis; and provide an opinion with 
respect to each currently diagnosed disorder 
as to whether it is likely, unlikely, or at 
least as likely as not that the disorder is 
etiologically related to the Veteran's 
military service.  The examiner should also 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis 
and whether such constitute a medically 
unexplained chronic multisymptom illness.  
The examiner should further indicate whether 
such disabilities existed for 6 months or 
more or whether they exhibit intermittent 
worsening over a 6 month period.  Any opinion 
expressed should be accompanied by supporting 
rationale.

3.	The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence required 
to substantiate his TDIU claim.  A copy of 
the letter should be sent to the Veteran's 
representative.  

4.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


